Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment and Arguments
Applicant amended independent claim 1 to further specify:
a temperature sensor configured to emit a simulated tachometer signal corresponding to a selected rotational speed as a proxy for an observed temperature; a controller configured to receive the simulated tachometer signal and to infer a measure of the observed temperature from the simulated tachometer signal.
Applicant’s arguments with respect to amended claims have been fully considered but is moot in view of new ground of rejection.
Huang US Pub. No. 20008/0288124 is introduced in response to amended claims.  The teaching of Copeland as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the word “fluidicly” seem to be a misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland in view of Huang US Pub. No. 20008/02881241.
Regarding claim 1, Copeland teaches a cooling system [see Fig. 1 and 2], comprising:
a temperature sensor [Sensor 207] configured to emit a signal;
[0017] Referring now to FIG. 2, a block diagram of a control loop in accordance with embodiments disclosed herein is shown. A control module 201 is connected in parallel to each of a pump 202, a system of valves 203, and fans 204. The pump 202 and the system of valves 203 each connect via a liquid coolant line (not shown) to a server rack 205. The fans 204 are directly blowing air over the server rack 205. A feedback control module 207 including a sensor is connected directly to the server rack 205, and also connected back to the control module 201 to return a feedback control signal based on one or more sensor readings from the server rack. In this example, the sensor may be either a temperature or power consumption sensor discussed above with respect to FIG. 1. In alternate embodiments, the sensor may be a thermodynamic sensor connected to either any of the pump 202, the system of valves 203, or the fans 204.

a controller [Control Module 111 of Fig. 1 or 201 Fig. 2] configured to receive the signal and to infer a measure of the observed temperature from the signal, the controller being configured to emit a control signal over a communication connection in response to the inferred measure the observed temperature being within a selected range of temperature;
[0015] The control module 111 may be any module capable of receiving a sensor measurement, determining an appropriate coolant flow rate or an appropriate air flow rate, and outputting control signals to the pump 101, the fans 109, and the valves 104. For example, the pump 101, fans 109, and adjustable valves 104 may be electronically controlled, and the control signal may be an electric signal transmitted from the control module 111.

[0019] Upon receiving the feedback control signal, in step 305, the control module may determine the minimum power necessary to reach a desired temperature within the rack-mount server. The control module may consider, for example, adjusting the power to the fans or the pump in order to reach the desired temperature. Alternatively, the control module may also consider adjusting the system of valves.

a heat exchanger [HEX 105] configured to transfer heat to or from a liquid coolant, and
a flow-control device [Pump 101 or Valve 104 – see Fig. 1] fluidically coupled with the heat exchanger and communicatively coupled with the controller to receive the control signal over the communication connection, wherein the flow-control device is configured to adjust a flowrate of the liquid coolant through the heat exchanger in response to the control signal.
 [0021] Finally, in step 307, the control module adjusts the air flow rate or the liquid coolant flow rate through the rack-mount server in order to adjust the cooling capacity of the cooling system and change the temperature of the rack-mount server. The control module may also adjust the valves disposed between the heat exchangers and the liquid cooling line. Advantageously, this method allows the control module to determine the cheapest method among the pump, fans, and valves of cooling the rack-mount server from a power perspective. Alternatively, the control module may use a similar procedure to determine the greatest power savings in reducing power to the pump, fans, and/or valves, if the rack-mount server is cooler than necessary. (see also Para. 0022)

Copeland does not teach a temperature sensor configured to emit a simulated tachometer signal corresponding to a selected rotational speed as a proxy for an observed temperature, and a controller configured to receive the simulated tachometer signal.
Huang teaches another system [Fig. 1 and 2] and method for moderating computer cooling system wherein the system comprises a temperature sensor, a air flow-control device, and an adjustment circuit.  Specifically, Huang teaches a temperature sensor [Temperature sensor 21] configured to emit a simulated tachometer signal [Temperature PWM signal 211; see fig. 4] corresponding to a selected rotational speed as a proxy for an observed temperature a controller [Adjustment circuit 23] configured to receive the simulated tachometer signal.
[0019] Referring to FIG. 2 for a block diagram of a system for moderating fan speed in accordance with a preferred embodiment of the present invention, the system for moderating fan speed 2 comprises a temperature sensor 21, a fan 22 and an adjustment circuit 23 having an integration circuit 232 and a PWM circuit 233. The temperature sensor 21 detects a temperature of a heat source and outputs a temperature PWM signal 211 based on the temperature, and the integration circuit 232 generates an integration voltage value based on the temperature PWM signal 211, and the PWM circuit 233 generates an adjusted temperature PWM signal 231 based on the integration voltage value, and the fan 22 adjusts its speed based on the adjusted temperature PWM signal 231. Referring to FIGS. 3 and 4 for schematic views of examples of a temperature PWM signal and an adjusted temperature PWM signal of the present invention, the temperature of a heat source detected by the temperature sensor 21 as shown in FIG. 3 is very high, and thus a temperature PWM signal 31 is outputted and the temperature PWM signal 31 includes a signal A0, a signal A1, a signal A2 and a signal A3 with a duty cycle close to 100%, and the amplitude of these signals is V3. The integration cycle of the integration circuit 232 is designed to be four times of the cycle of the temperature PWM signal, and thus the integration circuit 232 integrates an integration voltage value V0, V1, V2 and V3 based on the signal A0, signal A1, signal A2 and signal A3 respectively, and the PWM circuit 233 generates an adjusted temperature PWM signal 32 based on the integration voltage value. The adjusted temperature PWM signal 32 includes a signal B0, a signal B1, a signal B2 and a signal B3, and the pulse width W0 of the signal B0, the pulse width W1 of the signal B1, the pulse width W2 of the signal B2 and the pulse width W3 of the signal B3 are related to the integration voltage values V0, V1, V2 and V3 respectively. If the heat source continues maintaining its high temperature, the duty cycle of the signal B3 is also close to 100% after four cycles, and thus the fan can be adjusted to its maximum speed for decreasing the temperature of the heat source.

[0020] In FIG. 4, the temperature sensor 21 outputs a temperature PWM signal 41, including a signal C0, a signal C1, a signal C2 and a signal C3, wherein the duty cycle of the signal C1 has a big difference with the duty cycle of the other signals. The fan 22 may produce noise if it adjusts the speed based on the temperature PWM signal 41. The adjustment circuit 23 generates an adjusted temperature PWM signal 42 after the procedure similar to the aforementioned procedure is processed. Compared with the temperature PWM signal 41, the change of pulse width of the adjusted temperature PWM signal 42 is not drastic, so as to effectively reduce the noise produced by the fan.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference because they both directed to a system for controlling cooling device in a computer.  The invention of Copeland will clearly be benefited by the knowledge that the tachometer signal would remain digital all the way from the sensor to the control system thus NO digital-to-analog conversion is necessary and low noise.  Thus, by implementing a temperature sensor configured to emit a simulated tachometer signal corresponding to a selected rotational speed as a proxy for an observed temperature of Huang would help to reduce noise, cost, and footprint on the circuit of the cooling system.
Regarding claim 3, Copeland teaches the observed temperature is an observed temperature of the liquid coolant [Para. 0016 - a thermodynamic sensor configured to measure the heat flow per cubic unit through the intake and outtake lines of the cooling intake/outtake line 103].
Regarding claim 4, Copeland teaches the flow-control device is a pump [Pump 101], wherein the pump is configured to adjust its speed in response to the control signal to adjust the flowrate of the liquid coolant through the heat exchanger [Para. 0013, 0015].
Regarding claim 6, Copeland teaches the pump configured to adjust its speed in response to the control signal is configured to increase its speed to increase the flowrate of the liquid coolant through the heat exchanger and to decrease its speed to decrease the flowrate through the heat exchanger [Para. 0022, 0025].
Regarding claim 7, Copeland teaches the flow-control device is a valve that adjusts between open and closed to increase or decrease a flow rate of the liquid coolant through the heat exchanger [Para. 0014].

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland/Huang as applied to claim 1, 4 above, and further in view of Konshak U.S. Patent No. 7,436,666.
Regarding claim 5, Copeland/Huang does not teach the cooling system further comprises a supplemental pump configured to operate in response to the control signal.
Konshak teaches an invention relates generally to electronic assemblies, and, more particularly, to thermal management of electronic assemblies using liquid cooling systems.  Specifically, Konshak teaches the cooling systems comprising a first pump [Pump 160 of fig. 2] and a supplemental pump [Pump 270] configured to operate in response to the control signal.
(13)    Within the rack 210 a secondary cooling loop is established that is in fluid communication with the data center cooling loop. Upon entering the rack 210 the data center supply line 150 enters a monitoring device 220. In one embodiment of the present invention the device 150 monitors fluid flow, pressure, and/or temperature. Other characteristics of the fluid that can also be used to identify a failure of the data center cooling system as imposed on the supply line 150. Thereafter, and before allowing the coolant to access any of the electronic components 120 housed within the rack 210, a one way valve 240 is placed on the supply lid entering the rock. The valve 240 allows fluid to pass from the data center cooling supply line 150 into the rack but prevents flow from regressing toward the supply line 150 should the flow stop and/or an adverse pressure gradient is experienced. 

(15)    As shown in FIG. 2, the supplemental liquid cooling loop comprises, in this embodiment of the present invention, a heat exchanger 250 with an air circulation fan 260, a pump 270, and a coolant reservoir 280. As is the two way valve 230, the pump 270 associated with the supplemental liquid cooling loop is in communication with the monitoring device 220. Upon an indication of failure of the data center liquid cooling loop, the monitoring device 220 directs the pump 270 associated with the supplemental liquid cooling loop to begin operating. The flow and increased pressure gradient in the supplemental liquid cooling loop forces coolant from the coolant reservoir 280 to the liquid cooled electronic components 120. As the pressure from the pump 270 associated with the supplemental liquid cooling loop is greater than the pressure in the data center liquid cooling loop, the one way valve 240 prevents any loss of coolant to the data center. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references as they all directed to a cooling system.  Konshak teaches the cooling systems comprising a supplemental pump configured to operate in response to a control signal from a controller would help the system of Copeland/Huang to continue the removal of heat from critical component when the main pump is not operate properly.   Accordingly, components are not damaged and data is not lost.

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination “a leak-detection sensor configured to emit a simulated tachometer signal corresponding to a selected rotational speed as a proxy for an observed presence or absence of liquid external to the cooling system, a controller configured to receive the simulated tachometer signal and to infer a presence or an absence of liquid external to the cooling system from the simulated tachometer signal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by examiner on 03/08/2021.